DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Status of Claims
The rejections of claims 1, 7, 16, 17, 19, and 22 under 35 U.S.C. 102(a)(2) and claims 2-6, 8-15, 18, 20 and 21 under 35 U.S.C. 103 have been withdrawn in light of the Applicants amendments.
Claims 1, 3, 8, 12, 17-20, and 22 have been amended.  Thus, claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 16, 17, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzinger et al. [U.S. Patent Publication 2006/0139147] in view of Endo et al. [U.S. Patent Publication 2019/0197471]

With regard to claim 1, Sterzinger et al. meets the limitations of:
a device comprising a processor [a computer used for accessing locked contents in an electronically controlled container (paragraph 0048)]
a memory storing a program that causes the processor to execute operations, the operations including  receiving, from a first terminal of a first requester, an unlocking request for unlocking a lock provided in a container, in which a physical object is 
acquiring, from a first ledger, information of a first owner that has a right of ownership of the physical object when the unlocking request is received, the first ledger being one of distributed ledgers each having a same content [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402)]
determining whether the first requester matches the first owner and when the first requester matches the first owner [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
However, Sterzinger et al. fails to disclose of transmitting to one of the first terminal or second terminal a key configured to open the lock.  In the field of information processing systems, Endo et al. teaches:
transmitting to one of the first terminal or second terminal a key configured to open the lock [the authorization of the use of a key when an authentication has been performed after a request signal has been received to use the key (paragraph 0070 and 0175)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al. and Endo et al. to create a to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a key access is sent to the 

With regard to claim 7, Sterzinger et al. meets the limitations of:
a device comprising a processor [a computer used for accessing locked contents in an electronically controlled container (paragraph 0048)]
a memory storing a program that causes the processor to execute operations, the operations including  receiving, from a first terminal of a first requester, an unlocking request for unlocking a lock provided in a container, in which a physical object is contained [a container’s controller accessing onboard memory to execute container operations (paragraph 0042 and figure 1, items 120 and 121)]
acquiring, from a first ledger, information of a first owner that has a right of ownership of the physical object when the unlocking request is received, the first ledger being one of distributed ledgers each having a same content [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402)]
determining whether the first requester matches the first owner; and causing, when the first requester matches the first owner, the lock to be unlocked [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
a server that manages the first ledger [a controller storing event history for auditing purposes (paragraph 0065)]

With regard to claim 16, Sterzinger et al. meets the limitations of:
a device comprising a processor [a computer used for accessing locked contents in an electronically controlled container (paragraph 0048)]
a memory storing a program that causes the processor to execute operations, the operations including  receiving, from a first terminal of a first requester, an unlocking request for unlocking a lock provided in a container, in which a physical object is contained [a container’s controller accessing onboard memory to execute container operations (paragraph 0042 and figure 1, items 120 and 121)]
acquiring, from a first ledger, information of a first owner that has a right of ownership of the physical object when the unlocking request is received, the first ledger being one of distributed ledgers each having a same content [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402)]
determining whether the first requester matches the first owner; and causing, when the first requester matches the first owner, the lock to be unlocked [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
a server that manages the first ledger and includes the device according to claim 1 [a controller storing event history for auditing purposes (paragraph 0065)]

With regard to claim 17, please refer to the rejection for claim 16 as the citations meet the limitation of the present claim.

With regard to claim 19, please refer to the rejection for claim 16 as the citations meet the limitations of the present claim.

With regard to claim 22, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim 2-6, 8-15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzinger et al. [U.S. Patent Publication 2006/0139147] in view of Endo et al. [U.S. Patent Publication 2019/0197471], and in further view of Queenan [U.S. Patent Publication 2004/0246097].

With regard to claim 2, Sterzinger et al. fails to disclose of the distributed ledgers are constructed on a blockchain platform.  In the field of secured containment systems, Queenan teaches:
the distributed ledgers are constructed on a blockchain platform [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]


With regard to claim 3, Sterzinger et al. fails to disclose the distributed ledgers each have, as at least part of the same content, a history of locking and unlocking the lock, and the operations further include causing, after the lock is unlocked via the key, update information to be added to the history of locking and unlocking in each of the distributed ledgers, the update information indicating that the lock has been unlocked.  In the field of secured containment systems, Queenan teaches:
the distributed ledgers each have, as at least part of the same content, a history of locking and unlocking the lock, and the operations further include causing, after the lock is unlocked via the key, update information to be added to the history of locking and unlocking in each of the distributed ledgers, the update information indicating that the lock has been unlocked [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al., Endo et al., and Queenan to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a record of an access history for 
With regard to claim 4, Sterzinger et al. meets the limitations of:
receiving, from a second terminal of a second requester, a change request for changing the right of ownership of the physical object from a current owner to a next owner where the motivation to combine is to manage the access of containers (Sterzinger et al., paragraph 0011).
acquiring, from the first ledger, information of a second owner, as the current owner, that has the right of ownership of the physical object when the change request is received [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
However, Sterzenger et al. fails to disclose of the operations further including determining whether the second requester matches the second owner, and causing, when the second requester matches the second owner, update information to be recorded in each of the distributed ledgers, the update information indicating that the right of ownership is changed from the second owner to the next owner.  In the field of secured containment systems, Queenan teaches:
determining whether the second requester matches the second owner, and causing, when the second requester matches the second owner, update information to be recorded in each of the distributed ledgers, the update information indicating that the right of 
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al. and Queenan to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a record of an access history for the container is stored for auditing purposes in the event it is required to review who had access to the container at a specific moment in time where the motivation to combine is to manage the access of containers (Sterzinger et al., paragraph 0011).
	With regard to claim 5, Sterzenger et al. fails to disclose of the distributed ledgers each having, as at least part of the same content, a change history of owners that have the right of ownership of the physical object and the update information is added to the change history in each of the distributed ledgers.  In the field of secured containment systems, Queenan teaches:
the distributed ledgers each have, as at least part of the same content, a change history of owners that have the right of ownership of the physical object [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]
the update information is added to the change history in each of the distributed ledgers [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]

	With regard to claim 6, Baumgarte et al. meets the limitation of:
the physical object is transferred from the second owner to the first owner through changing of the right of ownership and unlocking of the lock [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
However, Sterzenger et al. fails to disclose of the next owner is the first owner and the physical object is transferred from the second owner to the first owner through changing of the right of ownership and unlocking of the lock.  In the field of secured containment systems, Queenan teaches:
the next owner is the first owner [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220) which then denotes the person gaining access to retrieve the contents of said container is now the new owner)]


With regard to claim 8, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 9, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 10, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.

With regard to claim 11, Sterzenger et al. meets the limitation of:
the device is configured to receive the unlocking request from the first terminal via the server [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402)]


the server receiving, from the container through wireless communication, a notification indicating that the lock has been unlocked  [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al., Endo et al., and Queenan to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a record of an access history for the container is stored for auditing purposes in the event it is required to review who had access to the container at a specific moment in time where the motivation to combine is to manage the access of containers (Sterzinger et al., paragraph 0011).

	With regard to claim 13, Sterzenger meets the limitation of:
the container includes a transparent case, an opaque latticed case, or a barred case [a electronically controlled container (figure 2) where one with ordinary skill in the art would design the case to extent which would suit the needs for containing an object]

With regard to claim 14, Sterzenger et al. meets the limitation of:
detecting, by a sensor included in the container, a current state of the physical object [a code comparison operation performed where a controller compares the code inputted by a 
However, Sterzenger et al. fails to disclose of the distributed ledgers each have, as at least part of the same content, a history of a state of the physical object, receiving, from the container and state information indicating the current state of the physical object, causing the state information to be added to the history of the state of the physical object in each of the distributed ledgers.  In the field of secured containment systems, Queenan teaches:
the distributed ledgers each have, as at least part of the same content, a history of a state of the physical object, receiving, from the container and state information indicating the current state of the physical object, causing the state information to be added to the history of the state of the physical object in each of the distributed ledgers [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al. and Queenan to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a record of an access history for the container is stored for auditing purposes in the event it is required to review who had access to the container at a specific moment in time where the motivation to combine is to manage the access of containers (Sterzinger et al., paragraph 0011).

With regard to claim 15, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.


a processor [a computer used for accessing locked contents in an electronically controlled container (paragraph 0048)]
a memory storing a program that causes the processor to execute operations, the operations including  receiving, from a first terminal of a first requester, a change request for changing a right of ownership of a physical object from a current owner to a next owner [a container’s controller accessing onboard memory to execute container operations (paragraph 0042 and figure 1, items 120 and 121)]
acquiring, from a first ledger, information of the current owner, the first ledger being one of distributed ledgers each having a same content [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402)]
determining whether the first requester matches the first owner; and causing, when the first requester matches the first owner, the lock to be unlocked [an authentication process being performed [a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
However, Sterzinger et al. fails to disclose of first update information to be recorded in each of the distributed ledgers, the first update information indicating that the right of ownership is changed to the next owner and wherein, after the first update information is recorded in each of the distributed ledgers upon receipt of an opening request from a second requester and a 
wherein, after the first update information is recorded in each of the distributed ledgers upon receipt of an opening request from a second requester and a determination that the second physical object is contained is transmit to a second terminal of the second requestor [the authorization of the use of a key when an authentication has been performed after a request signal has been received to use the key (paragraph 0070 and 0175)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al. and Endo et al. to create a to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a key access is sent to the container after the user has been authenticated as a permitted user of the container.  However, the combination of Sterzinger et al. and Endo et al. fails to disclose of first update information to be recorded in each of the distributed ledgers, the first update information indicating that the right of ownership is changed to the next owner.  In the field of secured containment systems, Queenan teaches:
first update information to be recorded in each of the distributed ledgers, the first update information indicating that the right of ownership is changed to the next owner [the addition of data to a database (paragraph 0045 and figure 3, 218) regarding the number of times a container was opened (paragraph 0045 and figure 3, item 220)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al. and Queenan to create a secured containment system for objects wherein the user is required to request permission for accessing the container and a record of an access history for the 

With regard to claim 21, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sterzinger et al. [U.S. Patent Publication 2006/0139147] in view of Endo et al. [U.S. Patent Publication 2019/0197471], and in further view of Hubbard [U.S. Patent Publication 2008/0059338].

With regard to claim 18, Sterzinger et al. meets the limitations of:
the system performs second operations including transmitting, to the first terminal, an electronic key for unlocking the lock [a container’s controller accessing onboard memory to execute container operations (paragraph 0042 and figure 1, items 120 and 121) and a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408)]
However, Sterzinger et al. fails to disclose of the container causes, when the first owner makes the first terminal come into contact with or approaches the lock, the lock to be unlocked via a wireless near-field communication between the first terminal and the container.  In the field of container control systems, Hubbard teaches:
the container causes, when the first owner makes the first terminal come into contact with or approaches the lock, the lock to be unlocked via a wireless near-field communication between the first terminal and the container [a user with an RFID tag device where said tag is read and evaluated to determine if the tag is authorized to open an electronically locked container (paragraphs 0034-0037)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sterzinger et al., Endo et al., and Hubbard to create a secured containment system for objects wherein the user is required to request permission for accessing a secured container when the user’s RFID tag device is within proximity of the container and grant permission to the user when it has been determined that the user is authorized to access the container to gain access to its contents where the motivation to combine is to manage the access of containers (Sterzinger et al., paragraph 0011).

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 7, 16, 17, 19, and 22 under 35 U.S.C. 102(a)(2) and claims 2-6, 8-15, 18, 20 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo et al. [U.S. Patent Publication 2019/0197471]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689